Citation Nr: 0911078	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  08-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance.

2.  Entitlement to special monthly compensation on account of 
being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to May 
1946 and from November 1950 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the issue of entitlement to 
special monthly compensation based on the need for aid and 
attendance is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The Veteran does not have a single service-connected 
disability rated as 100 percent disabling.


CONCLUSION OF LAW

The criteria for special monthly compensation due to being 
housebound are not met. 38 U.S.C.A. §§ 1114(s), 5107 (West 
2002); 38 C.F.R. § 3.350(i) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a May 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for special monthly compensation, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  A January 2008 letter advised the Veteran 
how disability evaluations and effective dates are assigned, 
and the type evidence which impacts those determinations.  
The case was last adjudicated in February 2008.


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's VA treatment records and letters from treating 
physicians.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing letters from treating physicians to support 
his claim.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Veteran is currently service-connected for post-traumatic 
stress disorder (PTSD) (70 percent from September 29, 2003), 
bilateral weak foot (10 percent from March 8, 1952), tinnitus 
(10 percent from September 29, 2003), and hearing loss 
(0 percent from September 29, 2003), for a combined 
evaluation of 80 percent from September 29, 2003.  
Entitlement to a total disability rating based on individual 
unemployability (TDIU) has also been granted, effective 
September 29, 2003.

Special monthly compensation provided by 38 U.S.C.A. 1114(s); 
38 C.F.R. 
§ 3.350(i) is payable where a veteran has a single service-
connected disability rated as 100 percent disabling and he is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when a 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.

Applying the provisions above with respect to a claim for 
housebound benefits, the Board notes that a TDIU is in 
effect, but the Veteran does not have a single service- 
connected disability evaluated as 100 percent disabling.  VA 
treatment records from June 2007 note the Veteran's PTSD is 
in excellent control and the clinician reduced his PTSD 
medication for one week, and discontinued it thereafter.  In 
addition, a May 2007 note revealed the Veteran had flat feet 
which were asymptomatic.  There has been no treatment for 
hearing loss since his VA examination in 2004, and the 
letters from the Veteran's treating physician's do not 
indicate that his hearing loss or tinnitus results in his 
being in need of assistance.  Finally, there is no medical 
opinion indicating the Veteran is housebound.

In summary, as the Veteran does not have a single disability 
rated at 100 percent disabling, entitlement to an award of 
special monthly compensation due to being housebound is not 
warranted.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to special monthly compensation as a result of 
being housebound is denied.




REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
special monthly compensation based on the need for aid and 
attendance.

VA treatment records dated from December 2006 through July 
2007 document treatment for a number of disabilities, 
including service-connected PTSD and nonservice-connected 
dementia (of the Alzheimer's type).

In a March 2007 statement, the Veteran's VA physician (Dr. 
G.) noted that the Veteran suffers from progressive dementia, 
with the diagnosis of Alzheimer's disease, and continues to 
experience deterioration in cognitive functioning.  Dr. G. 
went on to state that the Veteran's wife is currently 
responsible for all of the Veteran's care and support, and 
that the Veteran requires help in all areas of activities of 
daily living as well as higher functioning activities.

In a December 2007 statement, Dr. G. noted that the Veteran 
currently suffers from rapidly progressive Alzheimer's 
disease, advanced coronary artery disease, and PTSD.  Dr. G. 
went on to state that the Veteran is currently living at home 
with his wife (who is his primary caretaker), and that the 
Veteran is unable to perform his activities of daily living, 
to include any functional activities such as cooking, 
shopping, or driving.  Dr. G. stated that the Veteran's wife 
is responsible for supporting the Veteran in all of these 
functions and is required to attend to his needs on a 
"24x7" basis.

Determinations as to need for aid and attendance based on 
service connected disability must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as:  Inability of claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In the current case, Dr. G. has indicated that the Veteran is 
unable to perform his activities of daily living, and 
therefore requires the regular aid and attendance of his 
wife.  However, Dr. G. has not specified which of the 
Veteran's disabilities have rendered him so helpless.

The claims file reflects that the Veteran has never been 
afforded a VA aid and attendance examination with claims file 
review.  Accordingly, the Board finds that the Veteran should 
now be afforded such an examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain VA treatment records dating 
since July 2007 from the Boston, 
Massachusetts VA healthcare system.

2.  Schedule the Veteran for an aid and 
attendance examination.  The claims 
file should be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  A rationale for 
any opinions expressed should be 
provided.

The examiner should state an opinion as 
to whether the Veteran requires the 
regular aid and attendance of another 
person to perform daily self care tasks 
such as bathing, dressing, attending to 
the wants of nature, or feeding 
himself, or to protect him from the 
hazards of his daily environment, due 
to his service connected disabilities 
of PTSD, bilateral weak foot, hearing 
loss, and tinnitus.  

3.  After the development requested 
above has 
been completed to the extent possible, 
the record should again be reviewed.  
If the benefit sought 
on appeal remains denied, then the 
Veteran and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and be given 
the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


